Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ arguments filed January 05, 2021 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claim 1, 3-7, 16, and 28 are cancelled.
Claims 21-27 are new.
Newly submitted claims 25 and 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
Inventions as recited in claims 2, 8-15, and 17-24, and claims 25 and 26 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the invention in claims 25 and 26, the method as claimed can be practiced with another materially different product because of the steps of adjusting one or more sets of user specified preferences to match predetermined characteristics of corresponding recipes; generating one or more templates, each template specifying a format for providing an output for a user request for information, wherein each template corresponds to one or more features in one or more recipes; receiving user inputted queries and matching the queries to the templates; adjusting a correlation indicator indicative of a correlation between tagged attributes in two or more of the templates in response to user preferences contained in the user inputted queries. 
s 25 and 26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 2, 8-15, 17-24, and 27 are examined on the merits.
NON-FINAL.
On page 8, Applicant’s assertion directed to the 35 USC 12(f) rejection is acknowledged, however, the rejection has been maintained as discussed below.
On pages 9-10, Applicant’s argument via claim amendment directed to the prior art rejection in view of Blackhurst and Vassallo is persuasive.  The 35 USC 103 rejection in view of Blackhurst and Vassallo is withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 8-13, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer system comprising modules wherein the instant specification does not define the computer system in a way that precludes a software per se embodiment.  For example, paragraph [0081] of the instant specification discloses the terms "system" and "computing device" are used interchangeably herein. Unless the context clearly indicates otherwise, neither term implies any limitation on a type of computing system or computing device. In general, a computing system or computing device can be local or distributed, and can include any combination of special-purpose hardware and/or general-purpose hardware with software implementing the functionality described herein.  However, the instant 
Claims 14, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a tangible storage medium wherein the instant specification does not define the computer system in a way that precludes a propagation signal embodiment.  For example, paragraph [0077] of the instant specification discloses the tangible storage 1110 may be removable or non-removable, and includes magnetic disks, magnetic tapes or cassettes, CD-ROMs, DVDs, or any other medium which can be used to store information in a non-transitory way and which can be accessed within the computing system 1100. The storage 1110 stores instructions for the software implementing one or more innovations described herein.  However, the instant specification does not define the tangible storage medium in a way that precludes a propagation signal embodiment.  This judicial exception is not integrated into a practical application because the claimed invention is directed to a propagation signal embodiment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to propagation signal.
Claim Rejections - 35 USC § 112
Claims 2, 8-15, 17-24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst et al. (Blackhurst hereafter, US 2015/0032615 A1) in view of Vassallo et al. (Vassallo hereafter, Phase Coherence in Conceptual Spaces for Conversation Agents) and Lee et al. (Lee hereafter, US 2002/0087310 A1).
Claim 2, Blackhurst discloses a computer system that permits flexible, natural conversational type interactions comprising:
a natural language processing module for receiving natural conversational type interactions from a user and generating structured data from unstructured inputs regarding user queries within a domain (page 2, [0012], e.g. the electronic communication data must be converted from an 
a data stack comprising a database with configurable comparison and evaluation logic for importing, transforming, normalizing, and exporting data pertaining to the domain (page 2, [0017], e.g. storing the purchase transaction data extracted from the electronic communication in a structured database; matching the purchase transaction data extracted from the electronic communication to transaction data on the customer's online banking application; integrating the purchase transaction data with data on a customer's online banking application);
However, Blackhurst does not disclose a dialogue authoring module comprising control logic for permitting creation of complex dialogues, comprising recipes that characterize aspects of a product within the domain wherein each recipe takes the form of a model with one or more nodes, interconnected in a hierarchical tree structure, with each node representing a numeric utility value to of an atomic constituent part of an element of the domain and wherein the recipe accumulates the numeric utility values to a top-level score indicating desirability of a measurable attribute of the product; a core module that receives the structured data created by the natural language processing module and causes output to the user in the form of natural language type responses by way of one or 
Lee discloses a dialogue authoring module comprising control logic for permitting creation of complex dialogues, comprising recipes that characterize aspects of a product within the domain wherein each recipe takes the form of a model with one or more nodes, interconnected in a hierarchical tree structure (page 3, [0031], e.g. The dialogue template 116 has a lattice structure with a tree-like backbone 200. The tree-like backbone 200 describes a top-down view of a dialogue session, beginning at the root node 202 of the tree and ending at one of many leaf nodes, such as leaf node 204), with each node representing a numeric utility value to of an atomic constituent part of an element of the domain and wherein the recipe accumulates the numeric utility values (page 1, [0014], e.g.  this association is assigned in the multi-dimensional form of a weighting. The weighting is determined by the relations between the two words as they appear on the websites. Factors affecting the weighting include the frequency of each of the two words appearing on a website, the distance between the words as they appear on the page, and the usage of the words in relation to each other and in relation to the page as a whole. Thus, the conceptual knowledge database unit 43 stores information pertaining to the relation between word pairs as determined by their website usage in the form of weightings. These weightings can then be used by a fuzzy logic engine. Because they indicate word relation and weighting information, weightings are sometimes referred to as vectors) to a top-level score indicating desirability of a measurable attribute of the product (page 2, [0016], e.g. To accomplish this, the generation unit 50 creates a dynamic conceptual layer "on top" of the predefined dialogue template structure, and page 4, [0039], e.g. After a user input utterance 280 is recognized it is sent to the dialogue control unit as: "I want a cheap science fiction by Stephen King." The dialogue control unit has a tree-like structure predefined as a dialogue template. The dialog control unit traverses the dialog template node by node as it gathers information from the user). 

Lee discloses an improvement that provides flexibility of the dialogue template traversal (page 2, [0024]).  While, Vassallo discloses improvement to enhance the traditional chatbots with associative/inutive capabilities (page 358, 3rd paragraph).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Lee with Vassallo to provide flexibility of the dialogue template traversal and by enhancing the traditional chatbots with associative/intuitive capabilities as applied to Blackhurst.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Blackhurst with the dialogue module of Lee and core module of Vassallo to provide flexibility of the dialogue template traversal and by enhancing the traditional chatbots with associative/intuitive capabilities as applied to Blackhurst.

Claims 14 and 15, Blackhurst in view of Lee and Vassallo discloses a storage medium for implementing the above cited system (Blackhurst, page 11, [0103], e.g. computer-readable medium). 
Claim 21, Blackhurst in view of Lee and Vassallo discloses the top-level score of the recipe is indicative of desirability of a measurable attribute of the product (Lee, page 2, [0016], e.g. To accomplish this, the generation unit 50 creates a dynamic conceptual layer "on top" of the predefined dialogue template structure, and page 4, [0039], e.g. After a user input utterance 280 is recognized it is sent to the dialogue control unit as: "I want a cheap science fiction by Stephen King." The dialogue control unit has a tree-like structure predefined as a dialogue template. The dialog control unit traverses the dialog template node by node as it gathers information from the user).
Claim 22, Blackhurst in view of Lee and Vassallo discloses the core module tags each template as being connected to at least one node in a recipe, each tag associated with match of a template to a feature, wherein each tag is characterized by a magnitude that represents strength of a connection between the match of a template to a feature and all other features within the template (page 363, knowledge base of ALICE is composed of question – answer modules named “ categories ” , and described in a specific language named AIML (Artificial Intelligence Markup Language) [1] . Specific tags are defined to properly interpret the relevant elements of the sentence written by an user. In particular the AIML tag encloses the categories (question – answer modules) belonging to the AIML file. Each .
Claims 9, 10, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst et al. (Blackhurst hereafter, US 2015/0032615 A1) in view of Vassallo et al. (Vassallo hereafter, Phase Coherence in Conceptual Spaces for Conversation Agents) and Lee et al. (Lee hereafter, US 2002/0087310 A1), as applied to claims 2, 8, 14, 15, 21, and 22 above, in further view of Beilby et al. (Beilby hereafter, US 8,630,961 B2).
Claim 9, Blackhurst in view of Vassallo and Lee discloses the claimed except for the limitation of computed data module for generating data values computed from imported data.  Beilby discloses a computed data module for generating data values computed from imported data (column 7, lines 39-56, e.g. Import question and answer pairs and conversation paths from a from text file. The "Node" menu on the top menu bar (203) provides a facility for importing content from an appropriately-formatted text file and automatically converting the content into nodes in the conversation data structure; Import nodes from another chatbot).  Lee discloses an improvement that provides flexibility of the dialogue template traversal (page 2, [0024]).  Vassallo discloses improvement to enhance the traditional chatbots with associative/inutive capabilities (page 358, 3rd paragraph).  While, Beilby discloses the profile variables can be used to generate detailed reports on user behaviour, such as in FIG. 11(b), which can also be used to improve the design of the conversation data structure (204) over time, and to provide the chatbot owner with information about the behaviour, interests and intentions of correspondents flexibility of the dialogue template traversal, by enhancing the traditional chatbots with associative/intuitive capabilities and to improve the design of the conversation data structure (204) over time as disclose by Beilby as applied to Blackhurst.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Blackhurst with the dialogue module of Lee and core module of Vassallo to provide flexibility of the dialogue template traversal, by enhancing the traditional chatbots with associative/intuitive capabilities and to improve the design of the conversation data structure (204) over time as disclose by Beilby as applied to Blackhurst.
Claim 10, Blackhurst in view of Lee, Vassallo, and Beilby discloses a media processing module that performs transformations on imported media data (Beilby, column 7, lines 39-56, e.g. Import question and answer pairs and conversation paths from a from text file. The "Node" menu on the top menu bar (203) provides a facility for importing content from an appropriately-formatted text file and automatically converting the content into nodes in the conversation data structure; Import nodes from another chatbot).
Claim 13, Blackhurst in view of Lee, Vassallo, and Beilby discloses the core module operates to: if a received user inputted query does not match a template then prompting the user to enter additional specified information related to the user inputted query, and employing additional specified information received from the user to search for a matching template (Beilby, column 22, lines 4-12, e.g. When no match can be found for the correspondent's input message, a fuzzy search is performed to determine one or more nodes in the conversation data structure that arc approximate matches to the received input message. And if fuzzy matching Input nodes can be found, these are presented in a list to the correspondent. If the correspondent selects one of the suggested Inputs nodes from the list, the correspondent's input message is associated with the Input node).
.
Claims 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst et al. (Blackhurst hereafter, US 2015/0032615 A1) in view of Vassallo et al. (Vassallo hereafter, Phase Coherence in Conceptual Spaces for Conversation Agents) and Lee et al. (Lee hereafter, US 2002/0087310 A1), as applied to claims 2, 8, 14, 15, 21, and 22 above, in further view of Estes (US 7,249,117 B2).
Claim 11, Blackhurst in view of Vassallo in view of Lee discloses the claimed invention except for the limitation of the data stack employs a machine learning engine to interpolate and extrapolate data missing in certain of the imported data.  Estes discloses the data stack employs a machine learning engine to interpolate and extrapolate data missing in certain of the imported data (column 7, lines 5-8, e.g. AI approaches allow computers to extrapolate from existing information to make judgments about future events).  Lee discloses an improvement that provides flexibility of the dialogue template traversal (page 2, [0024]).  Vassallo discloses improvement to enhance the traditional chatbots with associative/inutive capabilities (page 358, 3rd paragraph).  While, Estes discloses constantly improving its ability to accurately recognize key concepts and rank results (column 8, lines 58-67).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Lee with Vassallo to provide flexibility of the dialogue template traversal, by enhancing the traditional chatbots with associative/intuitive capabilities and improving its ability to accurately recognize key concepts and rank results as disclose by Estes as applied to Blackhurst.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Blackhurst with the dialogue module of Lee and core module of Vassallo to provide flexibility of the dialogue template traversal, by enhancing the traditional chatbots with associative/intuitive capabilities and to improving its ability to accurately recognize key concepts and rank results as disclose by Estes as applied to Blackhurst.

Claims 18 and 19, Blackhurst in view of Lee, Vassallo, and Estes discloses a storage medium for implementing the above cited system (Blackhurst, page 11, [0103], e.g. computer-readable medium).

CONCLUSION
Claims 23 and 24 are free of any prior art.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152